Exhibit 10.4

AGREEMENT REGARDING INTELLECTUAL PROPERTY

AND WAIVER OF PUT OPTIONS

This Agreement Regarding Intellectual Property and Waiver of Put Options (this
“Agreement”) is effective, made and entered as of June     , 2009 (the
“Agreement Date”) by and between Unidym, Inc., a Delaware corporation
(“Unidym”), and TEL Venture Capital, Inc., a Delaware corporation (“TEL”). All
capitalized terms are defined in Article VII.

RECITALS

A. Unidym and TEL are parties to the Subscription Agreement dated as of
November 11, 2008 (the “Subscription Agreement”) pursuant to, among other
things, TEL has a Put A Right and Put B Right, pursuant to which TEL has the
right to require that Unidym repurchase the shares of Unidym’s Series C-1
Preferred Stock held by TEL in the event that certain conditions are met.

B. Unidym has requested that TEL waive its Put A Right and Put B Right, and TEL
has agreed to do so, subject to the terms and conditions set forth herein,
including the transfer and license of certain intellectual property rights and a
right to receive a fee on sales of certain CNT and CNT Products by Unidym and
its licensees as provided hereunder.

AGREEMENT

In consideration of the covenants, promises and representations set forth
herein, and for other good and valuable consideration, and intending to be
legally bound hereby, the parties agree as follows:

ARTICLE I

TRANSFER OF EQUIPMENT RELATED IP

1.1 Upon the terms and subject to the conditions contained in this Agreement,
Unidym shall sell, transfer, convey, assign and deliver, or cause to be sold,
transferred, conveyed, assigned and delivered, to TEL on the Closing Date, and
TEL shall acquire from Unidym, free and clear of any Lien, all of Unidym’s
right, title and interest in and to the Equipment Related IP as set forth on
Schedule 1.1; provided, however, that the Equipment Related IP shall be co-owned
between the parties hereto as identified on such schedule and to the extent and
subject to the conditions set forth in Section 1.6 hereof.

1.2 The closing of the Transactions (the “Closing”) shall take place at the
offices of Unidym, on the Agreement Date, or at such other date (the “Closing
Date”) and location as Unidym and TEL agree.



--------------------------------------------------------------------------------

1.3 Unidym Deliveries. On the Closing Date, Unidym shall deliver to TEL the
following, all of which shall be in form satisfactory to TEL:

(a) the General Assignment and Bill of Sale in substantially the form attached
hereto as Exhibit 1.3(a);

(b) Assignments in substantially the form attached hereto as Exhibit 1.3(b) with
respect to the patent and patent applications in the Equipment Related IP, for
filing in the United States Patent and Trademark Office and its foreign
counterparts;

(c) the CNT Products Materials as contemplated by Section 2.2;

(d) a copy of the resolution(s) adopted by the Unidym Board authorizing the
Transactions;

(e) a letter of intent from Continental Carbon Nanotechnologies (“CCNI”) stating
that, if Unidym does not meet its obligations under the CNT Supply Agreement
with CCNI, CCNI would enter into discussions, in good faith, to establish a
supply agreement with TEL, or TEL Affiliate;

(f) binding commitments from (i) one or more third parties to purchase shares of
Unidym’s Series C-1 Preferred Stock in the amount of at least $975,000
(including any monies invested from and after April 23, 2009 in exchange for
Series C-1 Preferred Stock, or the conversion into Series C-1 Preferred Stock of
any monies provided as bridge loans from and after April 23, 2009 and
intra-company accounts payable, up to a maximum of $100,000, by Unidym to
Arrowhead accruing from and after May 13, 2009); and (ii) Arrowhead Research
Corporation (“Arrowhead”) to convert to Series C-1 Preferred Stock any
outstanding intra-company accounts payable by Unidym, in each case conditioned
only on, and to close concurrently with, the Closing of this Agreement; and

(g) such other good and sufficient instruments of conveyance, assignment and
transfer, in form and substance reasonably acceptable to TEL, as shall be
effective to vest in TEL good title in its rights to the Equipment Related IP.

1.4 TEL Deliveries. On the Closing Date, TEL shall deliver to Unidym the
following, all of which shall be in form satisfactory to Unidym:

(a) the General Assignment and Bill of Sale in substantially the form attached
hereto as Exhibit 1.3(a).

1.5 Mutual Deliveries. On the Closing Date, the Parties shall execute and
deliver such other instruments and documents as reasonably requested by the
Parties to carry out and effect the purpose and intent of this Agreement.

1.6 Co-Owned Equipment Related IP. With respect to the patents and the patent
applications (including provisional patent applications) in the Equipment
Related IP that will be co-owned by the Parties pursuant to this Agreement (the
“Co-Owned Patents”), TEL and Unidym agree as follows:

(a) TEL and Unidym shall cooperate to prosecute and maintain the Co-Owned
Patents.



--------------------------------------------------------------------------------

(b) TEL and Unidym shall share equally all costs associated with prosecuting and
maintaining the Co-Owned Patents arising and incurred after the Closing Date. If
either TEL or Unidym wishes to stop the payment of its share of the maintenance
fees or prosecution costs associated with a Co-Owned Patent in any country, the
other Party may take over the payment of such share. The Party discontinuing to
pay its share shall transfer to the other Party which continues such payments,
its title to, rights and interests in such Co-Owned Patents for the countries
concerned. The rights of third parties under already existing licenses and
agreements shall not be prejudiced.

(c) TEL shall have the sole and exclusive right, without the consent of Unidym,
to file a lawsuit or otherwise enforce any action using any of the Co-Owned
Patents against any TEL Competitor. Unidym shall cooperate as necessary and
requested by TEL, including joining of a lawsuit. TEL shall be responsible for
all costs and expenses incurred in connection with such lawsuit or action
(including the reasonable costs and expenses incurred by Unidym in cooperating
with TEL as requested by TEL) , and shall be entitled to any and all proceeds
resulting from such lawsuit or action, without having to account to Unidym. TEL
shall have the further sole and exclusive right, without the consent of Unidym,
to grant a license under any of the Co-Owned Patents to any TEL Competitor and
shall be entitled to any and all proceeds (whether in the form of royalties,
fees, or otherwise) resulting from such license, without having to account to
Unidym.

(d) Unidym shall have the sole and exclusive right, without the consent of TEL,
to file a lawsuit or otherwise enforce any action using any of the Co-Owned
Patents against any Unidym Competitor. Unidym shall be responsible for all costs
and expenses incurred in connection with such lawsuit or action (including the
reasonable costs and expenses incurred by TEL in cooperating with Unidym as
requested by Unidym) , and shall be entitled to any and all proceeds resulting
from such lawsuit or action, without having to account to TEL. Unidym shall have
the further sole and exclusive right, without the consent of TEL, to grant a
license under any of the Co-Owned Patents to any Unidym Competitor and shall be
entitled to any and all proceeds (whether in the form of royalties, fees, or
otherwise) resulting from such license, without having to account to TEL.

(e) Neither Party shall grant a license to, or file a lawsuit or otherwise
enforce or attempt to enforce any action using any of the Co-Owned Patents
against a third party that is both a TEL Competitor and a Unidym Competitor
without the consent of the other Party.

(f) Except as otherwise authorized in clauses (c) and (d) above, neither Party
shall grant a license, or file a lawsuit or otherwise enforce or attempt to
enforce any action using any of the Co-Owned Patents without the consent of the
other Party.



--------------------------------------------------------------------------------

(g) The Parties agree to cooperate in the prosecution of any patent applications
(including any provisional patent applications) of any Co-Owned Patent so that,
to the extent reasonably practicable, the claims therein are divided into
separate patents or patent applications, as the case may be, that would be
solely owned by TEL, in the case of any patent containing only claims that are
related to Equipment or Equipment Process, or solely by Unidym, in the case of
any patent that has no claims that are related to Equipment or Equipment
Process; provided, however, that any such division of a patent application shall
be approved by both Parties. TEL agrees to assign, transfer and convey to Unidym
all of its remaining rights and interest in any resulting patent or patent
application that the Parties have agreed should be solely owned by Unidym, and
Unidym agrees to assign, transfer and convey to TEL all of its remaining rights
and interest in any resulting patent or patent application that the Parties have
agreed should be solely owned by TEL, as provided hereunder. Each Party further
agrees to delivery such instruments of conveyance, assignment and transfer, in
form and substance reasonable acceptable to the other Party, as shall be
effective to vest in the other Party good title to such patent or patent
application.

(h) To the extent it can do so without breaching a contract with a third party,
Unidym agree to promptly disclose to TEL any Intellectual Property related to
Equipment or Equipment Process that Unidym may invent after the Closing Date.
TEL shall have the right, by giving notice to Unidym no later than three months
following the date of such disclosure, to elect to obtain a world-wide,
perpetual, irrevocable, non-terminable, fully paid-up, non-exclusive,
transferable, sublicensable right and license of such subsequently invented
Intellectual Property, in which case TEL shall be responsible for the reasonable
costs required to prepare, file and prosecute any patent applications and to
maintain any issued patents arising from such subsequently invented Intellectual
Property. In addition, TEL shall have the exclusive right of first negotiation
to negotiate, for a period of six months, to convert such license into an
exclusive but royalty-bearing license with respect to any such subsequently
invented Intellectual Property to which TEL has taken a non-exclusive license as
contemplated by the preceding sentence, by giving notice at any time prior to
the three- month anniversary of the date that such patent issues, in the case of
any such Intellectual Property that is patentable, or prior to the first
anniversary of Unidym’s disclosure as contemplated by this clause (h), in the
case of any such Intellectual Property that is not patentable. Unidym agrees not
to grant any license to a third party that would be inconsistent with its
ability to grant an exclusive license of any such subsequently invented
Intellectual Property to TEL until such time as TEL’s right of first negotiation
hereunder has expired or has been waived.

(i) TEL shall have the right to assign all or any portion of its rights in the
Co-Owned Patents to a TEL Affiliate without the prior consent of Unidym.

ARTICLE II

LICENSE OF MATERIALS RELATED IP

2.1 Grant of License. Subject to the terms and conditions of this Agreement,
effective as of the Closing, except for the Intellectual Property licensed to
Unidym under the



--------------------------------------------------------------------------------

License Agreements, Unidym hereby grants to TEL, a world-wide, perpetual,
irrevocable, non-terminable, fully paid-up, royalty-free, non-exclusive,
transferable, sublicensable right and license under all of Unidym’s rights under
the CNT Products IP to make, have made, use, import, market, sell and distribute
CNT Products solely in the LCD Field and the Solar Field (the “CNT Products
License”).

2.2 Deliverables. At the Closing, Unidym shall deliver to TEL a copy of a
document entitled “Unidym Trade Secrets LCD Ink and Film Making” (the “CNT
Products Materials”) setting forth the most updated technical information and
documentation, including formulas and recipes, for producing CNT Products from
CNT for use in the LCD Field and, to the extent available, the Solar Field.
Unidym further agrees to deliver to TEL, on no less frequent than a quarterly
basis, any updated version of the CNT Products Materials to ensure that the CNT
Products Materials then in TEL’s possession contains the most updated technical
information and documentation then held by Unidym.

2.3 Covenant Not to Exercise Certain Rights. Notwithstanding the foregoing grant
of the CNT Products License, TEL agrees that it will not exercise its rights
under the CNT Products License (other than its Non-Commercial Rights), unless
and until there has been a Release Event. “Release Event” shall mean any of the
following:

(a) A receiver, trustee, or similar officer is appointed for the business or
property of Unidym, or Unidym files a petition in bankruptcy, files a petition
seeking any reorganization, makes an arrangement, composition, or similar relief
under any law regarding insolvency or relief for debtors, or makes an assignment
for the benefit of creditors;

(b) any involuntary petition or proceeding under bankruptcy or insolvency laws
is instituted against Unidym and not stayed, enjoined, or discharged within 60
days;

(c) any similar or analogous proceedings or event to those in clauses (a) to
(b) above occurs in respect of Unidym within any jurisdiction outside the USA;

(d) Unidym ceases to carry on its Inks/Films Business;

(e) Unidym takes any action to liquidate and dissolve; or

(f) Unidym generally fails to pay its debts and obligations when due (after
taking into account any cure periods) in the ordinary course of its business;

provided, that in the case of a Release Event described in clauses (d) and
(f) above, no Release Event shall be deemed to have occurred unless and until
such determination has been made pursuant to the following procedures:

(x) TEL shall send a notice to Unidym indicating its good faith belief that such
a Release Event has occurred, together with any supporting evidence;

(y) Unless within 10 Business Days after the date of such notice TEL receives a
counter-notice in writing from Unidym stating that in its view no such Release



--------------------------------------------------------------------------------

Event has occurred, together with any supporting evidence, or, if appropriate,
that the event or circumstance giving rise to the Release Event has been
rectified as shown by documentation in support thereof, the Release Event shall
deemed to have occurred; and

(z) If TEL receives such a counter-notice within the 10 Business Day period set
forth above, TEL and Unidym agree to discuss in good faith a resolution to the
issue of whether or not a Release Event has occurred and remains unrectified. If
the parties are not able to resolve their dispute regarding whether or not such
a Release Event has occurred within 90 days after the date of such
counter-notice, either Party may invoke the dispute resolution procedure set
forth in Section 8.9(c) hereof;

Notwithstanding the foregoing, upon (a) Unidym achieving Net Sales of CNT
Related Products of $10 million or more during a 12-month period; or (b) the
acquisition of a controlling interest in Unidym by a well-capitalized chemical,
materials or similar company with the capacity and strategic goal to engage in
the Inks/Films Business, as determined by TEL in its reasonable discretion, the
CNT Products License shall be deemed to have been revised to be limited to the
Non-Commercial Rights only, and the occurrence of a Release Event at any time
thereafter shall have no effect on the scope of the CNT Products License.

2.4 Assignment to TEL Affiliate. TEL shall have the right to assign all or any
portion of the licensed rights granted pursuant to this Article II to a TEL
Affiliate without the prior consent of Unidym.

2.5 Confidentiality. TEL agrees to maintain in confidence and not to disclose to
any third party the CNT Products Materials, other than to its employees or
contractors (or those of a TEL Affiliate or a permitted sublicensees or
assignees, if any) who need to know the same in order to use the CNT Products
Materials within the scope of the CNT Products License or for any other purpose
authorized in writing by Unidym. In the event that CNT Products Materials is
disclosed to TEL’s employees or contractors (or those of its Affiliates and
permitted sublicensees or assignees), TEL shall ensure that they are bound by
the same confidentiality obligations as are contained in this Section 2.5. The
foregoing obligation shall not apply to:

(a) Information that is known to TEL or a TEL Affiliate prior to the time of
disclosure to TEL, as evidenced by written records;

(b) Information disclosed to TEL by a third party that has no obligation to
maintain the confidentiality thereof;

(c) Information that is independently developed by TEL or one of its Affiliates
without the use of the CNT Products Materials;

(d) Information that becomes part of the public domain through no fault of TEL
or a breach of the confidentiality obligations set forth herein; or

(e) Information that is required to be disclosed by order of a Governmental
Entity, provided that TEL shall use its commercially reasonable efforts to
notify Unidym prior to the disclosure of such information and, if requested by
Unidym, cooperate with Unidym to seek to obtain confidential treatment of such
information by such Governmental Entity.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF UNIDYM

Unidym represents and warrants to TEL as follows:

3.1 Organization of Unidym. Unidym is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Unidym
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.

3.2 Authority.

(a) Unidym has all requisite corporate power and authority to enter into this
Agreement, and each other agreement, certificate or document contemplated
thereby or hereby (collectively with the Agreement, the “Transaction
Agreements”) to which it is or will be a party and to consummate the
Transactions. Unidym’s Board of Directors has approved the Transaction
Agreements to which it is or will be a party and the Transactions. The
execution, delivery and performance by Unidym of this Agreement and the other
Transaction Agreements to which it is or will be a party and the consummation by
Unidym of the Transactions have been duly authorized by all necessary corporate
action on the part of Unidym and no further action is required on the part of
Unidym to authorize the Transaction Agreements to which it is or will be a party
and the Transactions. The approvals of Unidym’s Board of Directors have not been
revoked, rescinded or amended.

(b) This Agreement has been, and each of the other Transaction Agreements to
which Unidym is a party will be at the Closing Date, duly executed and delivered
by Unidym and, assuming the due authorization, execution and delivery by the
other parties hereto and thereto (other than Unidym), this Agreement
constitutes, and in the case of such Transaction Agreements they will at the
Closing Date constitute, valid and binding obligations of Unidym, enforceable
against Unidym in accordance with their respective terms, except as such
enforceability may be subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

3.3 No Conflict. The execution and delivery by Unidym of this Agreement and each
other Transaction Agreement to which Unidym is a party, and the consummation of
the Transactions, do not and will not conflict with or result in any violation
of or default under (with or without notice or lapse of time, or both) or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit under, or result in the creation of any lien upon any of
Unidym’s properties or assets (tangible or intangible) under (i) any provision
of Unidym’s Certificate of Incorporation, By-Laws or other organizational
documents of Unidym, (ii) any material contract to which Unidym is a party or to
which it or any of its properties or



--------------------------------------------------------------------------------

assets (whether tangible or intangible) is subject or bound, or (iii) any law
applicable to Unidym or any of its properties or assets (whether tangible or
intangible), except, in the case of (ii) or (iii), for such conflicts,
violations or defaults as would not individually or in the aggregate reasonably
be expected to be material to Unidym’s ability to consummate the Transactions to
which they are a party in a timely manner.

3.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, or notice to any Governmental Entity,
is required by, or with respect to, Unidym in connection with the execution and
delivery of this Agreement and the other Transaction Agreements to which Unidym
is a party or the consummation of the Transactions.

3.5 Solvency.

(a) Unidym has not, at any time, (i) made a general assignment for the benefit
of creditors, (ii) filed, or had filed against it, any bankruptcy petition or
similar filing, (iii) suffered the attachment or other judicial seizure of all
or a substantial portion of its assets, (iv) admitted in writing its inability
to pay its debts as they become due, or (v) been convicted of, or pleaded guilty
or no contest to, any felony.

(b) Unidym is not insolvent.

3.6 Absence of Liens.

(a) Unidym has good and valid title to all of the Equipment Related IP, free and
clear of any Liens.

3.7 Intellectual Property.

(a) The Equipment Related IP constitutes all of the Intellectual Property rights
owned by Unidym that relate to Equipment or Equipment Process, and Unidym has
the right to transfer such Equipment Related IP to TEL as contemplated
hereunder.

(b) All of the Equipment Related IP is exclusively owned by Unidym, and no other
Person has any rights therein. Except for the licenses granted pursuant to the
joint development agreements with Samsung Electronics and LG Display, Unidym has
not granted a license or similar right (including a covenant not to sue), or
agreed to grant such a license or similar right, to any third party of any of
the Equipment Related IP. To Unidym’s Knowledge, the Equipment Related IP was
created solely by employees of Unidym acting within the scope of their
employment, or by third parties, all of which employees and third parties have
validly and irrevocably assigned all of their rights, including Intellectual
Property rights therein, to Unidym.

(c) Unidym has no Knowledge of any facts, circumstances or information that
would render any Equipment Related IP invalid or unenforceable or would
adversely affect any pending application for any Registered Intellectual
Property included in the Equipment Related IP. All necessary registration,
maintenance and renewal fees in connection with such Registered Intellectual
Property have been paid.



--------------------------------------------------------------------------------

(d) Unidym has taken commercially reasonable measures consistent with industry
standards to protect the proprietary nature of the Equipment Related IP and to
maintain in confidence all trade secrets and confidential information included
in the Equipment Related IP.

(e) The CNT Products Materials contain the most recently updated technical
information and documentation held by Unidym that relates to the CNT Products
IP, and is sufficient to enable TEL to exercise all of its rights under the CNT
Products License in the LCD Field and, to the extent available, the Solar Field.
The CNT Products IP constitutes all of the Intellectual Property rights owned or
licensed by Unidym that relate to the production of CNT Products from CNT for
use in the LCD Field.

3.8 Litigation. There is no material action, suit or proceeding of any nature
pending or, to Unidym’s Knowledge, threatened against Unidym or any of their
respective properties and Unidym is not subject to any outstanding order of any
Governmental Entity that, in either case, would be reasonably likely,
individually or in the aggregate, to (a) prevent or materially delay the
consummation of the Transactions, (b) otherwise prevent or materially delay
performance by Unidym of any of their material obligations under this Agreement,
or (c) which would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, properties,
liabilities, obligations, financial condition, operations or results of
operations of Unidym.

3.9 Brokers’ and Finders’ Fees. Unidym has not incurred, or will incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any of
the other Transactions.

3.10 Representations Exclusive. Except for the representations and warranties
expressly set forth in this Article III or any certificates furnished by Unidym
or an officer of the Unidym pursuant to this Agreement, neither Unidym nor any
other Person makes any express or implied representations or warranties on
behalf of Unidym.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES BUYER

TEL represents and warrants to Unidym as follows:

4.1 Organization of TEL. TEL is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. TEL has the full
power and authority to own its properties and to carry on its business as now
being conducted.

4.2 Authority.

(a) TEL has all requisite power and authority to enter into this Agreement and
the other Transaction Agreements to which it is a party and to consummate the
Transactions. The Board of Directors of TEL has approved the Transaction
Agreements to which it is or will be a party and the Transactions. The execution
and delivery of this Agreement and the other Transaction Agreements to which TEL
is a party and the



--------------------------------------------------------------------------------

consummation of the Transactions have been duly authorized by all necessary
action on the part of TEL. The approvals by TEL’s Board of Directors have not
been revoked, rescinded or amended.

(b) This Agreement has been, and each of the other Transaction Agreements to
which TEL is a party will be at the Closing Date, duly executed and delivered by
TEL and, assuming the due authorization, execution and delivery by the other
parties hereto and thereto (other than TEL), this Agreement constitutes, and in
the case of the other Transaction Agreements they will at the Closing Date
constitute, valid and binding obligations of TEL, enforceable against TEL in
accordance with their respective terms, except as such enforceability may be
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

4.3 No Conflict. The execution and delivery by TEL of this Agreement and the
other Transaction Agreements to which either is a party, and the consummation of
the Transactions, do not and will not conflict with or result in any violation
of or default under (with or without notice or lapse of time, or both) or give
rise to a right of termination, cancellation, modification or acceleration of
any obligation or loss of any benefit under (i) any provision of the TEL
Certificate of Incorporation or TEL’s By-Laws, (ii) any material contract to
which TEL is a party or to which it or any of its properties or assets (whether
tangible or intangible) is subject or bound, or (iii) any Law applicable to TEL
or any of its properties (whether tangible or intangible) or assets, except, in
the case of (ii) or (iii), for such conflicts, violations or defaults as would
not individually or in the aggregate reasonably be expected to be material to
TEL’s ability to consummate the Transactions to which they are a party in a
timely manner.

4.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity,
is required by or with respect to TEL in connection with the execution and
delivery of this Agreement and the other Transaction Agreements by TEL or the
consummation by TEL of the Transactions.

4.5 Litigation. There is no material action, suit or proceeding of any nature
pending or, to the Knowledge of TEL, threatened, against TEL or any of their
respective properties and TEL is not subject to any outstanding order of any
Governmental Entity that, in either case, would be reasonably likely,
individually or in the aggregate, to (a) prevent or materially delay the
consummation of the Transactions, (b) otherwise prevent or materially delay
performance by TEL of any of their material obligations under this Agreement, or
(c) which would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, properties,
liabilities, obligations, financial condition, operations or results of
operations of TEL.

4.6 Brokers’ and Finders’ Fees. TEL has not incurred, nor will incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any of
the other Transactions.



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL COVENANTS

5.1 Amendment and Waiver of Put Rights.

(a) Subject to the terms and conditions set forth herein, and effective on the
Closing Date, TEL and Unidym agree to amend Section 5 of the Subscription
Agreement as follows:

(i) Section 5.1(a) of the Subscription Agreement is amended to read as follows
in its entirety:

“Notice. In the event that the Company and the Investor do not enter into a
joint development agreement by July 31, 2009, the Investor shall have until 5:00
p.m. (California Time) on August 31, 2009 (such time, the “Put A Deadline”), to
deliver a written notice to the Company (the “Put A Notice”), requesting that
the Company repurchase all (but no less than all) of the Shares then held by the
Investor that were purchased under this Agreement or issued under Section 4
hereof, as applicable. The Investor shall have no rights under this Section 5.1
in the event that (i) the Company and the Investor enter into a joint
development agreement by July 31, 2009, or (ii) the Investor fails to deliver a
Put A Notice to the Company by the Put A Deadline.”

(ii) Section 5.2(a) of the Subscription Agreement is amended to read as follows
in its entirety:

“Notice. In the event that the Company has failed to achieve the Cash Flow
Requirement (as defined below) by July 31, 2009, the Investor shall have until
5:00 p.m. (California Time) on August 31, 2009 (such time, the “Put B
Deadline”), to deliver a written notice to the Company (the “Put B Notice”),
requesting that the Company repurchase all (but no less than all) of the Shares
then held by the Investor that were purchased under this Agreement. The Investor
shall have no rights under this Section 5.2 in the event that (i) the Company
has achieved the Cash Flow Requirement by July 31, 2009, or (ii) the Investor
fails to deliver a Put B Notice to the Company by the Put B Deadline. “Cash Flow
Requirement” shall mean the receipt by the Company of cash proceeds of at least
$7,000,000 during the period from the date of this Agreement through July 31,
2009 from any combination of (i) the sale by the Company of any equity
securities of the Company (other than the sale of the Shares); (ii) the sale or
license by the Company of some or all of its assets and/or business operations
in materials for anti-static polymers and other applications such as carbon
fibers; (iii) the sale by the Company of its shares in Nanoconduction, Ensysce
Biosciences, or Nexeon MedSystems; or (iv) net cash flow from the Company’s
operations during such period (it being understood that if such net cash flow is
negative, then the amount for purposes of this clause (iv) shall be zero).”



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, and effective only
from and after the Funding Date, TEL agrees to waive forever its Put A Right and
its Put B Right with respect to any shares of Unidym’s Series C-1 Preferred
Stock held by TEL as of the Funding Date. The term “Funding Date” shall mean the
date that Unidym has notified TEL that Unidym has received at least $1,500,000
after the Closing Date from purchasers of shares of its Series C-1 Preferred
Stock (after including the amounts described in Section 1.3(f) hereof), together
with evidence reasonably satisfactory to TEL showing that such amount has been
received by Unidym. The agreement of TEL to waive its Put A Right and its Put B
Right set forth in this Section 5.1(b) shall be null and void if the Funding
Date has not occurred on or before July 31, 2009.

5.2 Exclusivity. For a period of ten (10) years from the date of closing, TEL
shall have the exclusive right to work with Unidym to develop Equipment and
accordingly, Unidym agrees that during such period it shall not, either
independently or jointly with a party other than TEL or a TEL Affiliate
designated by TEL undertake to, or authorize or subcontract a party other than
TEL Affiliate to, design, exchange specifications or other confidential
information relating to, conduct trials or other tests, or otherwise develop,
market or sell such Equipment (including Equipment Process), or agree to or
enter into any discussions with respect to any of the above. Nothing herein is
intended to limit the activities of TEL with regard to the Equipment, Equipment
Process, or CNT Products.

5.3 Fee on Sales.

(a) TEL shall be entitled to receive a fee (the “CNT Fee”) equal to two percent
(2%) of Net Sales of CNT Related Products on a worldwide basis for a period of
ten years from the date of first sale of CNT or CNT Products for the LCD Field
or the Solar Field, or until terminated in accordance with Section 5.3(k) below
(such period being the “Fee Period”), regardless of whether the CNT or CNT
Products are used in Equipment manufactured by TEL Affiliate and regardless of
whether the CNT or CNT Products are distributed by TEL.

(b) Unidym shall deliver to TEL within forty-five (45) days after the end of
each calendar quarter, any part of which is within the Fee Period, a written
report, certified by the chief financial officer of Unidym and setting forth in
reasonable detail the calculation of the CNT Fee due to TEL for such calendar
quarter pursuant to this Section 5.3, including, without limitation:

(i) Net Sales of CNT Related Products, indicating separate totals by seller
(i.e. listing separately sales by Unidym and, to the extent applicable, any
assignee, Affiliates and any Inks Licensee), the type of CNT or CNT Product
sold, whether the CNT or CNT Products are for use in the LCD Field or Solar
Field, customer, and country in which the sales occurred; and



--------------------------------------------------------------------------------

(ii) Calculation of the amount of the CNT Fee payable pursuant to this
Section 5.3.

(c) Unidym shall accompany each report under Section 5.3(b) with the payment of
the CNT Fee due to TEL hereunder. If no amounts are due to TEL for any reporting
period, the report shall so state.

(d) Unidym shall maintain, and cause any assignee, Affiliates and Inks
Licensees, as applicable, to maintain, complete and accurate books and records
that enable the CNT Fee to be verified. The records for each calendar quarter
shall be maintained for five (5) years after the submission of each report under
Section 5.3(b) .

(e) Upon reasonable prior notice to Unidym or any of its assignees, Affiliates
or Inks Licensees, as applicable, TEL or its appointed accountants shall have
access to such books and records relating to the calculation of Net Sales of CNT
Related Products as necessary to conduct a review or audit of Net Sales of CNT
Related Products. Such access shall be available to TEL not more than once each
calendar year during the Fee Period, during normal business hours, and once a
year for five years after the end of the Fee Period.

(f) If an audit of Unidym’s or an assignee’s, Affiliate’s, or Inks Licensee’s
records, as the case may be, indicate that Unidym has underpaid the CNT Fees by
five percent (5%) or more, Unidym shall pay the costs and expenses incurred by
TEL and its accountants, if any, in connection with the review or audit.

(g) Unidym shall have its financial statements audited by nationally or
regionally recognized qualified auditors on an annual basis during the Fee
Period, and will deliver a copy of such audited financial statements and any
accompanying auditor’s report to TEL within ninety (90) days after the end of
each of Unidym’s fiscal years, any part of which are within the Fee Period.

(h) All payments of the CNT Fee to TEL shall be made in United States dollars.
If Unidym receives revenues from Net Sales of CNT Related Products in a currency
other than United States dollars, revenues shall be converted into United States
dollars at the conversion rate for the foreign currency used by Unidym’s bank on
the day the bank credits such funds to Unidym’s account.

(i) Amounts that are not paid when due hereunder shall accrue interest from the
due date until paid, at a rate equal to one and one-half percent (1.5%) per
month (or the maximum allowed by law, if less).

(j) TEL shall have the right to assign its right to receive the CNT Fee to a TEL
Affiliate without the prior consent of Unidym.

(k) If the Parties enter into a definitive agreement with regard to the JDP as
contemplated by Section 5.7 below, the Parties intend that the terms of that
agreement (including the payment of fees contemplated thereunder) will supersede
the CNT Fee payable under Section 5.3(a), and Unidym’s obligation to pay the CNT
Fee shall cease.



--------------------------------------------------------------------------------

5.4 Certain Notifications. Unidym agrees that it will use its best efforts to
provide TEL with at least thirty (30) days prior written notice before Unidym
takes any action (a) to cease to carry on its CNT related business; or (b) with
respect to any Release Event described in Section 2.3(a) or 2.3(e), and, after
providing such notice and if requested by TEL, to negotiate in good faith for
such thirty day period (or such longer period as the Parties may agree) with
respect to a possible acquisition by TEL or TEL Affiliate of all or a portion of
the assets of Unidym, or all or a portion of the outstanding stock of Unidym.

5.5 License Agreements. To the extent it can do so without breaching a contract
with a third party, Unidym and TEL hereby agree to negotiate in good faith from
the closing date through December 31, 2009 a sublicense under the License
Agreements for all Intellectual Property rights thereunder necessary for the
Inks/Films Business. At a minimum, if requested by TEL, Unidym agrees to grant
to TEL a sublicense with respect to such intellectual property rights that
conforms to the requirements of an authorized sublicense under the License
Agreements, if any, subject to the approval of the licensor thereunder. Any
additional terms and conditions would be subject to further negotiation between
the Parties, as well as to the approval of the licensor thereunder. If requested
by TEL, Unidym agrees in good faith to seek the approval of the licensor for
each such sublicense as required under the respective License Agreement such
that, (a) in the event the License Agreement is terminated, the licensor will
continue to recognize and honor the sublicensed rights of TEL; and (b) to the
extent obtainable, TEL shall have the right to assign its rights under such
sublicense to a TEL Affiliate without the prior consent of the licensor.

5.6 CNT Production. Unidym agrees that IF (a) it fails to complete the “Second
Phase Closing” as defined in the Asset Purchase Agreement between Unidym and
CCNI dated April     , 2009 by no later than August 31, 2009; or (b) at any time
after entering into a definitive CNT Supply Agreement, Unidym exercises its
right to terminate such agreement based on a material breach by CCNI of its
obligations thereunder (such as the obligation to produce CNT that meets the
specifications required to support the development, sale and use of the
Equipment, or to produce such CNT in sufficient quantity to support the
development, sale and use of the Equipment); AND, in each case, (i) Unidym fails
within thirty (30) days thereafter to present to TEL a financially viable plan
by Unidym to manufacture CNT on its own, and (ii) CCNI and TEL are unable to
agree, prior to the end of such thirty (30) day period, upon the terms and
conditions of a new contract manufacturing agreement pursuant to which CCNI
would supply CNT to TEL and/or a TEL Affiliate; THEN, Unidym agrees, upon the
request of TEL, to grant to TEL, a world-wide, perpetual, irrevocable,
non-terminable, fully paid-up, royalty-free, non-exclusive, transferable,
sublicensable right and license under all of Unidym’s Intellectual Property
rights (excluding a sublicense of any third party Intellectual Property licensed
to Unidym under the License Agreements) to make, have made, use, import, market,
sell and distribute CNT solely in the LCD Field and the Solar Field, and further
agrees to transfer to TEL any and all know-how, technical information and
documentation, including formulas and recipes, reasonably necessary and useful
for producing CNT for use in the LCD Field and the Solar Field.

5.7 Joint Development Program. Unidym and TEL hereby agree to negotiate in good
faith from the Closing Date through September 30, 2009 with respect to a joint
development program (“JDP”) to develop the Equipment. Under the JDP:

(a) Unidym agrees to work exclusively with TEL (or a TEL Affiliate designated by
TEL, the “TEL JDP Partner”) for four years to develop the Equipment, subject to
the Parties meeting certain agreed upon objectives and milestones;



--------------------------------------------------------------------------------

(b) Any invention arising out of the JDP, including all intellectual property
rights thereto (hereafter, collectively, “JDP Intellectual Property”) shall be
handled as follows:

(i) Any Equipment-related JDP Intellectual Property that is developed solely by
the TEL JDP Partner, or jointly by both Parties, would be owned by the TEL JDP
Partner.

(ii) Any Equipment-related JDP Intellectual Property developed solely by Unidym
would be owned by Unidym, subject to an exclusive license to TEL JDP Partner for
a period to be determined in the final JDP agreement, with the right to assign
such license to any TEL Affiliate without the prior consent of Unidym.

(iii) Any JDP Intellectual Property related to the Equipment Process, whether
developed solely by one of the Parties or jointly by the Parties, would be
jointly owned by the TEL JDP Partner and Unidym, subject to a covenant that
Unidym will not license any such jointly owned JDP Intellectual Property to a
TEL Competitor.

(c) TEL JDP Partner (or any TEL Affiliate designed by it) would have the right
to distribute CNT Products on a worldwide basis, with the exclusive right to
distribute the CNT Products to manufacturers of liquid crystal displays and thin
film solar panels in Japan for a period to be agreed upon by the Parties.

(d) TEL JDP Partner would be entitled to receive a fee, as compensation for its
development activities under the JDP, equal to two percent (2%) of Net Sales of
CNT Related Products on a worldwide basis for a period of ten years from the
date of first sale of CNT or CNT Products in the LCD Field or the Solar Field,
regardless of whether the CNT or CNT Products are used in Equipment manufactured
by a TEL Affiliate and regardless of whether the CNT or CNT Products are
distributed by a TEL Affiliate.

ARTICLE VI

INDEMNIFICATION, ETC.

6.1 Survival of Representations, Warranties and Covenants. The respective
agreements and obligations of TEL and Unidym contained in this Agreement, any
Transaction Agreement or in any certificate, document or other instrument
delivered pursuant to or in connection herewith or therewith shall survive the
execution and delivery of this Agreement or any such Transaction Agreement, any
investigation by or on behalf of any party hereto. Any investigation or other
examination that may have been made by any party seeking indemnification under
this Agreement on or before the Closing Date shall not limit, diminish or in any
way affect the representations and warranties of TEL or Unidym, as the case may
be, set



--------------------------------------------------------------------------------

forth in this Agreement, any Transaction Agreement or any certificate, document
or other instrument delivered pursuant to or in connection herewith or
therewith, and such party may rely on such representations, warranties and
covenants irrespective of any information obtained by such party by any
investigation, examination or otherwise.

6.2 Indemnification.

(a) Subject to the terms and conditions of this Article VI, Unidym shall
indemnify, defend and hold harmless TEL and each of its respective officers,
directors, employees, members, agents and Affiliates (the “TEL Group”) against
any and all claims, losses, liabilities, damages, deficiencies, interest and
penalties, costs and expenses, including reasonable attorneys’ fees and
expenses, and expenses of investigation and defense (hereinafter individually a
“Loss” and collectively “Losses”) incurred or suffered by any member of the TEL
Group, directly or indirectly, as a result of:

(i) the breach of any representation or warranty of Unidym set forth herein or
in any related certificate delivered pursuant to this Agreement; or

(ii) any failure by Unidym to perform, fulfill or comply with any covenant set
forth in this Agreement required to be performed.

(b) Subject to the terms and conditions of this Article VI, TEL shall indemnify,
defend and hold harmless Unidym and its respective officers, directors,
employees, members, agents and Affiliates (the “Unidym Group”), against any and
all Losses incurred or suffered by any member of the Unidym Group, directly or
indirectly, as a result of:

(i) any misrepresentation or breach of a warranty of TEL set forth herein or in
any certificate, document or other instrument delivered pursuant to or in
connection with this Agreement; or

(ii) any failure by TEL to fully perform, fulfill or comply with any covenant or
agreement set forth herein or in any certificate, document or other instrument
delivered pursuant to or in connection with this Agreement.

6.3 Indemnification Procedures.

(a) Unidym, on behalf of any member of the Unidym Group that is seeking
indemnification under Section 6.2 hereof, or TEL, on behalf of any member of the
TEL Group that is seeking indemnification under Section 6.2 hereof (each such
Person of the Unidym Group and the TEL Group seeking indemnification, an
“Indemnified Party”) shall give prompt written notice (the “Notice of Claim”) of
any Loss in respect of which the Indemnified Party has a right to indemnity
under Section 6.2 hereof, (A) in the case of a Notice of Claim by Unidym, to TEL
or (B) in the case of a Notice of Claim by TEL, to Unidym (each such Person from
whom indemnification is sought, the “Indemnifying Party”), and the Notice of
Claim shall specify in reasonable detail the nature of the Loss for which
indemnification is sought, the section or sections of this Agreement to which
the Notice of Claim relates and the amount of the Loss involved (or, if not
determinable,



--------------------------------------------------------------------------------

a reasonable good faith estimate of the amount of the Loss involved); provided,
however, that no delay or failure on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
liability or obligation hereunder, except to the extent that the Indemnifying
Party clearly demonstrates that the defense of any third party suit, action or
proceeding has been materially prejudiced by the Indemnified Party’s failure to
give such notice. Any Notice of Claim to be given by or to, as the case may be,
any member of the Unidym Group under this Section 6.3 hereof shall be given by
or to, as the case may be, Unidym. Any Notice of Claim to be given by or to, as
the case may be, any member of the TEL Group under this Section 6.3 hereof shall
be given by or to, as the case may be, TEL.

(b) If such Notice of Claim relates to any claim, suit, action, cause of action
suit or proceeding by a third party, the Indemnifying Party may upon written
notice given to the Indemnified Party within twenty (20) days of the receipt by
the Indemnifying Party of such Notice of Claim, assume control of the defense of
such action, suit or proceeding with counsel reasonably satisfactory to
Indemnified Party. If the Indemnifying Party does not so assume control of such
defense, the Indemnified Party shall have the right to control such defense. The
party not controlling such defense may participate therein at its own expense.

(c) Neither the Indemnifying Party nor any Indemnified Party shall agree to any
settlement of any claim, suit, action, cause of action suit or proceeding
without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed. For purposes hereof, a party’s withholding of
its consent to any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to all Persons who are members
of the group represented by the Indemnified Party of a complete irrevocable
release from all liability in respect to such claim or litigation or which
requires action (or limits action) other than the payment of money that would be
considered to be Losses under this Agreement shall be deemed to be reasonable.

ARTICLE VII

DEFINITIONS, CONSTRUCTION, ETC.

(a) Definitions. For purposes of this Agreement:

“Affiliate” shall mean, with respect to the Person to which it refers, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Agreement Date” shall have the meaning set forth in the Preamble.

“Business Day” shall mean any weekday of the year on which national banking
institutions in the State of California are open to the public for conducting
business and are not required to close.



--------------------------------------------------------------------------------

“CCNI” means Continental Carbon Nanotechnologies, Inc.

“Closing” shall have the meaning set forth in Section 1.2.

“Closing Date” shall have the meaning set forth in Section 1.2.

“CNT” means custom opto-electronics grade carbon nanotubes used in producing CNT
Products.

“CNT Fee” shall have the meaning set forth in Section 5.3(a).

“CNT Products” means CNT-based transparent conductive films, or inks used to
create films, for application as transparent electrodes in liquid crystal
displays and thin film solar cells.

“CNT Products IP” means all Intellectual Property held by Unidym that relates to
the production of CNT Products from CNT, including without limitation, the
patents and patent applications set forth in Schedule 7 attached hereto and the
disclosures set forth in the CNT Products Materials.

“CNT Products License” shall have the meaning set forth in Section 2.1.

“CNT Products Materials” shall have the meaning set forth in Section 2.2.

“CNT Supply Agreement” means a preferred contract manufacturing agreement
proposed to be entered into between Unidym and CCNI for the production and
supply of CNT by CCNI to Unidym.

“Co-Owned Patents” shall have the meaning set forth in Section 1.6.

“Court” shall have the meaning set forth in Section 8.9(b).

“Equipment” means equipment designed for use by manufacturers of liquid crystal
displays and/or designed for use by manufacturers of solar panels for the
deposition of CNT or CNT Products on liquid crystal displays and solar panels,
respectively, including for purposes of clarification, the fabrication of CNT or
CNT Products on glass for use on solar panels.

“Equipment Related IP” means the Intellectual Property related to Equipment and
the Equipment Process and described in Schedule 1.1 hereto.

“Equipment Process” means any method or process relating to the deposition,
deposit or coating of CNT or CNT Products on any substrate materials used in the
manufacturing or production of liquid crystal displays or solar panels
(including, for purposes of clarification, any method or process to fabricate
CNT or CNT Products on glass for use on solar panels).

“Fee Period” shall have the meaning set forth in Section 5.3(a).

“Governmental Entity” shall mean any court, administrative agency or commission
or other federal, state, county, local or foreign governmental authority,
instrumentality, agency or commission.



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 6.3(a).

“Indemnifying Party” shall have the meaning set forth in Section 6.3(a).

“Inks/Films Business” means the business consisting of the manufacture,
production and distribution of CNT Products for use in the LCD Field and the
Solar Field.

“Inks Licensee” shall mean any third party licensee of the Intellectual Property
of Unidym that, in connection with such license, receives any of Unidym’s know
how for making CNT Products.

“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all United States,
international and foreign patents and applications therefore and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof;
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, trade secrets, proprietary information, know-how, computer
software programs (in both source code and object code form), technology,
business methods, technical data and customer lists, tangible or intangible
proprietary information, and all documentation relating to any of the foregoing;
(iii) all copyrights, copyrights registrations and applications therefore, and
all other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefore throughout the world;
(v) all trade names, logos, common law trademarks and service marks, trademark
and service mark registrations and applications therefore throughout the world;
(vi) all databases and data collections and all rights therein throughout the
world; (vii) all moral and economic rights of authors and inventors, however
denominated, throughout the world; (viii) all Web addresses, sites and domain
names and numbers; and (ix) any similar or equivalent rights to any of the
foregoing anywhere in the world.

“JDP” shall have the meaning set forth in Section 5.7.

“JDP Intellectual Property” shall have the meaning set forth in Section 5.7(b).

“Knowledge” (including any derivation thereof such as “Known” or “Knowing”)
shall mean, the actual (and not constructive or imputed) knowledge of (i) with
respect to Unidym, any officers or directors, including John Miller and
Mary-Beth Miller and (ii) with respect to TEL, the President and Vice President.

“LCD Field” means the field of nanotechnology using CNT Products for application
as transparent electrodes in liquid crystal displays.

“License Agreements” means any license agreement between Unidym and any third
party pursuant to which such third party’s Intellectual Property rights are
licensed to Unidym.

“Lien” shall mean any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, license, charge, option, right of first refusal, easement,
restriction, reservation, servitude, proxy, voting trust or agreement, transfer
restriction under any stockholder or similar agreement, or encumbrance of any
nature whatsoever, and except for Liens for Taxes not yet due and payable



--------------------------------------------------------------------------------

and such imperfections of title and encumbrances, if any, which are not material
in character, amount or extent, and which do not materially detract from the
value, or materially interfere with the present use of the property subject
thereto or affected thereby.

“Loss” or “Losses” shall have the meaning set forth in Section 6.2(a).

“Net Sales of CNT Related Products” means all amounts received by: (1) Unidym,
or any assignee or Affiliate thereof, from the sale of CNT Products for use in
the LCD Field or the Solar Field; (2) Unidym, or any assignee or Affiliate
thereof, from the sale of CNT if the CNT is not sold to an Inks Licensee and is
used to make CNT Products for use in the LCD or the Solar Field; and (3) any
Inks Licensee from the sale of CNT Products for use in the LCD Field or the
Solar Field, net of any (a) discounts, refunds, credits, or returns and, (b) to
the extent separately stated on purchase orders or other documents of sale,
sales, consumption, VAT or other taxes and charges for delivery and insurance.
For the avoidance of doubt, CCNI shall not be considered an assignee of Unidym
for purposes of calculating Net Sales of CNT Related Products, unless and until
Unidym receives, or obtains the right to receive, consideration from CCNI in
exchange for Unidym enabling or otherwise permitting CCNI to sell CNT or CNT
Products to a Person other than Unidym.

“Non-Commercial Rights” means the rights under the CNT Products License to use
the CNT Products IP solely in connection with trials, tests and other related,
non-commercial activities in the course of developing the Equipment and/or
Equipment Process.

“Notice of Claim” shall have the meaning set forth in Section 6.3(a).

“Party” means either Unidym or TEL as the context requires, and “Parties” shall
mean both Unidym and TEL.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

“Put A Right” shall mean the Put A Right as defined in Section 5.1 of the
Subscription Agreement.

“Put B Right” shall mean the Put B Right as defined in Section 5.2 of the
Subscription Agreement.

“Registered Intellectual Property” shall mean all United States, international
and foreign: (i) patents and patent applications (including utility patents,
business method patents, design patents, utility model patents, non-provisional
patent applications, provisional patent applications, utility model patent
applications, and design patent applications) and all reissues, divisions,
divisionals, renewals, extensions, counterparts, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority thereto or serving as a basis for priority thereof;
(ii) registered trademarks, service marks, applications to register trademarks,
applications to register service marks, intent-to-use applications, or other
registrations or applications related to trademarks; (iii) registered copyrights
and applications for copyright registration; (iv) domain name registrations and
Internet number assignments; and



--------------------------------------------------------------------------------

(v) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any Governmental Entity.

“Release Event” shall have the meaning set forth in Section 2.3.

“Solar Field” means the field of nanotechnology using CNT Products for
application as transparent electrodes in thin film solar cells.

“Subscription Agreement” shall have the meaning set forth in the Recitals.

“TEL” shall have the meaning set forth in the recitals.

“TEL Affiliate” shall mean TEL or an Affiliate of TEL, as the context requires.

“TEL Competitor” means any third party that either directly or through an
Affiliate manufactures or sells equipment for the manufacture of semiconductors,
solar panels and/or flat panel displays or that uses such third party’s
equipment.

“TEL Group” shall have the meaning set forth in Section 6.2(a).

“TEL JDP Partner” shall have the meaning set forth in Section 5.7.

“Transaction Agreements” shall have the meaning set forth in Section 3.2(a).

“Transactions” shall mean the transactions contemplated by this Agreement and
the other Transaction Agreements to which the Unidym is or will be a party.

“Unidym” shall have the meaning set forth in the Preamble.

“Unidym Competitor” means any third party that either directly or through an
Affiliate manufactures or sells CNT or CNT Products.

“Unidym Group” shall have the meaning set forth in Section 6.2(b).

(b) Construction.

(i) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(ii) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

(iii) The words “include” and “including,” and variations thereof, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation.”



--------------------------------------------------------------------------------

(iv) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement, and Exhibits and Schedules to this Agreement.

(v) The phrase “made available” or “provided to” as used in this Agreement in
reference to the delivery of documents or copies of documents to a party shall
mean the provision of documents in the Data Room.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given if properly addressed: (i) if delivered
personally, by commercial delivery service or by facsimile (with acknowledgment
of a complete transmission), on the day of delivery; or (ii) if delivered by
registered or certified mail (return receipt requested), three Business Days
after mailing; or (iii) if delivered by first class mail, three Business Days
after mailing. Notices shall be deemed to be properly addressed to any party
hereto if addressed to the following addresses (or at such other address for a
party as shall be specified by like notice):

 

  (a) if to TEL, to:

TEL Venture Capital, Inc.

2953 Bunker Hill Lane, Suite 300

Santa Clara, CA 95054

Attention: Tetsuo Hirose

Phone: 408-566-4403

Facsimile: (408) 566-4410

 

  (b) if to the Unidym, to:

Unidym, Inc.

1244 Reamwood Drive

Sunnyvale, CA

Attention: Mark Tilley

Phone: 650-462-1935

Facsimile: 650-462-1939

8.2 Entire Agreement. This Agreement, the Schedules and Exhibits hereto, and the
documents and instruments and other agreements among the parties hereto
referenced herein constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior written and oral agreements
and understandings, and all contemporaneous oral agreements and understandings,
among the parties with respect to the subject matter hereof.

8.3 Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the



--------------------------------------------------------------------------------

application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.

8.4 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at Law or in equity.

8.5 Disclosure Schedule. No matter disclosed in one section of the Unidym
Disclosure Schedule, shall be deemed disclosed in another section of the Unidym
Disclosure Schedule, unless it is reasonably apparent on the face of the
disclosure that the matter is responsive to another representation. Disclosure
of a matter in a section of the Unidym Disclosure Schedule shall not affect
(directly or indirectly) the interpretation of this Agreement or the scope of
the disclosure obligation of Unidym under this Agreement.

8.6 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement including, without limitation, all expenses incurred by a party in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the Transactions contemplated hereby shall be the obligation
of the party incurring such fees and expenses.

8.7 Successors and Assigns; Parties in Interest.

(a) This Agreement shall inure to the benefit of the parties hereto and the
respective successors and assigns (if any) of the foregoing.

(b) No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of TEL.

(c) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person other than the parties any rights, interests, benefits or
other remedies of any nature under or by reason of this Agreement.

8.8 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right privilege or remedy shall preclude any
other or further exercise thereof or of any other power, right, privilege or
remedy.



--------------------------------------------------------------------------------

8.9 Governing Law; Venue.

(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of California, without regard to the
principles of conflict of laws.

(b) Unless otherwise explicitly provided in this Agreement, any action, claim,
suit or proceeding relating to this Agreement or the enforcement of any
provision of this Agreement shall be brought or otherwise commenced in any state
or federal court located in the State of California (each, a “Court”). Each
Party hereto (i) expressly and irrevocably consents and submits to the exclusive
jurisdiction of each Court, and each appellate court located in the State of
California, in connection with any such proceeding; (ii) agrees that each Court
shall be deemed to be a convenient forum; (iii) agrees that service of process
in any such proceeding may be made by giving notice pursuant to Section 8.1; and
(iv) agrees not to assert, by way of motion, as a defense or otherwise, in any
such proceeding commenced in any Court, any claim that such party is not subject
personally to the jurisdiction of such Court, that such proceeding has been
brought in an inconvenient forum, that the venue of such proceeding is improper
or that this Agreement or the subject matter of this Agreement may not be
enforced in or by such Court.

(c) Notwithstanding the foregoing, any dispute between the Parties with regard
to whether or not a Release Event has occurred, as described in Section 2.3
hereof, shall be submitted for expedited binding arbitration in the County of
Santa Clara in the State of California under Commercial Arbitration Rules of the
American Arbitration Association by one arbitrator appointed by the said rules.
The decision of the arbitrator shall be final and binding upon the parties and
enforceable in any court of competent jurisdiction and a copy of such decision
shall be delivered immediately to Unidym and TEL. The sole question to be
determined by the arbitrator shall be whether or not a Release Event has
occurred. The Parties hereby agree that the costs and expenses of the arbitrator
shall be paid by the non-prevailing party in the arbitration, but each Party
shall pay the costs and expenses of their own attorneys.

8.10 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THE TRANSACTION AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE
TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

8.11 Other Remedies. Except as otherwise expressly provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

8.12 Counterparts; Facsimile Delivery. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall



--------------------------------------------------------------------------------

constitute one and the same instrument. Any signature page delivered by
facsimile or electronic image transmission shall be binding to the same extent
as an original signature page. Any party that delivers a signature page by
facsimile or electronic image transmission shall deliver an original counterpart
to any other party that requests such original counterpart.

8.13 Time of the Essence. Time is of the essence of this Agreement.

8.14 Further Assurances. In addition to the obligations required to be performed
under this Agreement by Unidym and TEL, Unidym and TEL shall perform, on the
Closing Date or from time to time thereafter, such other acts, and shall
execute, acknowledge and/or deliver such other instruments, documents and other
materials, as may be reasonably required in order to consummate the Transactions
described in this Agreement.

IN WITNESS WHEREOF, each of the parties to this Agreement has executed and
delivered this Agreement, or caused this Agreement to be executed and delivered
by its duly authorized representative, as of the Agreement Date.

 

UNIDYM, INC. By:  

/s/ Mark Tilley

Name:   Mark Tilley Its:   Chief Executive Officer TEL VENTURE CAPITAL, INC. By:
 

/s/ Mike Yamaguchi

Name:   Mike Yamaguchi Its:   President